Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 6/30/2022, the amendment/reconsideration has been considered.  Claims 21, 24-28 and 30-33 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112
Issue: The applicant argues with respect to claim 33 that the amended limitations of claim 1 and 32 overcomes the 112 rejection to claim 33.
Examiner respectfully disagrees, because claim 1 does not have an antecedent basis for “suggested updates” as claimed in claim 33, and because claim 33 does not depend on claim 32.
(B)	Rejection under 35 U.S.C. 102
Issue: The applicant argues with respect to independent claims such as claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the corresponding rejection section below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
1) Claim 33 recites “the suggested updates” which lacks sufficient antecedent basis.  For the sake of the examination, Examiner assumes any updates. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 21, 24-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Diestler et al (US 2016/0255089) in view of Cvinar (US 2020/0065853).
As to claim 21, Diestler discloses a non-transitory computer readable medium containing program instructions for causing a computer to perform a method comprising:
implementing a first communication scheme, comprising:
establishing first data communications, via a first communication device of the computer, with a plurality of individual groups of participating networked end-users, each of the plurality of individual groups comprising a plurality of the participating networked end-users (see abstract and figure 1, collaboration platform);
masking identifying information for each of the plurality of the participating networked end-users (figure 5, identify aggregator); and
establishing second data communications, via a second separate communication device of the computer, with one or more of data content providers, digital media content providers, and non-participating end-users (figure 5, content access manager communicates with system databases);
wherein the first data communications are established between the first communication device and a plurality of first individual electronic communicating devices, each of the first individual electronic devices being associated with at least one of the plurality of the participating networked end-users (figure 5, identity aggregator communicates with client devices); and
wherein the second data communications are established between the second communication device and a plurality of second individual electronic communicating devices, each of the second individual electronic devices being associated with at least one of the one or more of the data content providers, the digital media content providers, and the non participating end-users (figure 5, content access manager communicates with system databases which are data content providers); and
implementing a second communication scheme, comprising:
separately establishing, via the first communication device of the computer, data content and information exchange among the plurality of the participating networked end-users associated with at least one of the plurality of individual groups of participating networked end-users ([0019], “A private platform is only open to members (i.e., non-members do not have access to the platform). With current collaboration platforms, a user typically accesses separate systems and maintains separate identities. For example, a user may access an organization's private platform to collaborate with coworkers and may separately access a public content service (e.g., LinkedIn.TM.) to collaborate with peers outside of the user's organization”);
requesting user input from the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users, regarding a content of at least one of (1) user rules and (2) user preferences for the data content and information exchange among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users ([0103], user preference as to which new user to be added to the community for communications);
receiving the user input from the plurality of the participating networked end users ([0104]);
establishing the content of the at least one of (1) the user rules and (2) the user preferences for the data content and information exchange among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users based on the received user input ([0104]-[0105]);
requiring acceptance of the established content of the at least one of (1) the user rules and (2) the user preferences for the data content and information exchange prior to data content and information exchange among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users ([0104]-[0105];
facilitating data content and information exchange according to the established content of the at least one of (1) the user rules and (2) the user preferences ([0103]-[0105], the updated community for data content and information exchange),
wherein the individual identifying information for the each of the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users is unmasked for the data content and information exchange among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users (figure 5, the individual identifying information before being aggregated),
each of the plurality of first individual electronic communicating devices is one of a handheld computing or a handheld communicating device ([0041], the identifying information being phone numbers implies a handheld communicating device; [0116], mobile devices), 
the established content of the at least one of (1) the user rules and (2) the user preferences provides limitations regarding access to data content and information exchangeable via the first communication scheme with the second communication device of the computer ([0103]-[0105], wherein the membership of a communication limits data accesses, see also [0022]).
However, Diestler does not expressly disclose implementing a plurality of incentives among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users to participate in the data content and information exchange among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users.  Cvinar discloses a concept of providing a plurality of incentives among a plurality of participating networked end-users associated with at least one of the plurality of individual groups of participating networked end-users to participate in data content and information exchange among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users ([0101], wherein the sponsors and content-providers are connected to and participating in the network therefore are participating networked end-users, see also [0060], “a tournament platform 110 interfaces with users, including content providers 120, voters 130, and, optionally, sponsor(s) 140”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Diestler with Cvinar.  The suggestion/motivation of the combination would have been to encourage participation (Cvinar, [0101]).
As to claim 24, Diestler discloses the non-transitory computer readable medium of claim 21, wherein, the limitations are communicated for separate implementation in the first communication scheme as a gateway to provide content control regarding data content and information accessible from the at least one of the plurality of individual groups of participating networked end users (see citation in rejection to claim 21, wherein community membership (figure 5; [0022]; [0105]-[0108]).
As to claim 25, Diestler discloses the non-transitory computer readable medium of claim 24, wherein the data content and information exchange is organized as one or more channels to which the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users have access ([0105]-[0108], communities).
As to claim 26, Diestler discloses the non-transitory computer readable medium of claim 24, wherein the one or more channels are represented as individually selectable icons on a display of the first individual electronic communicating devices of the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users ([0101], “User X may select an ‘Edit Community” button…”).
As to claim 27, Diestler discloses the non-transitory computer readable medium of claim 21, wherein the first communication scheme executes one or more software applications or bots to implement the limitations as content control (]0064], “specially purposed collaboration application 112 (i.e., specially purposed software instructions”).
As to claim 28, Diestler discloses the non-transitory computer readable medium of claim 21, wherein the first communication scheme executes one or more application programming interfaces to implement the limitations as content control ([0042], application programming interface (API)).
As to claim 32, Diestler discloses the non-transitory computer readable medium of claim 21, wherein the second communication scheme further comprises executing a monitoring routine to (1) monitor the accessible data content and information exchange, and (2) provide suggested updates to the established content of the at least one of the (1) user rules and (2) user preferences, and the plurality of incentives (See [0060]-[0062], the community engagement update based on user’s activeness provided by the Platform 104 is equivalent to suggested updates to the established community data content of the user rule or preference as requested and established earlier).
As to claim 33, Diestler discloses the non-transitory computer readable medium of claim 21, wherein the second communication scheme further comprises: requesting additional user input regarding the suggested updates to the established content of the at least one of the (1) user rules and (2) user preferences, and the plurality of incentives; receiving the additional user input from the plurality of the participating networked end-users; establishing the new content of the at least one of (1) the user rules and (2) the user preferences for the data content and information exchange among the plurality of the participating networked end-users associated with the at least one of the plurality of individual groups of participating networked end-users based on the received user input; and requiring acceptance of the established new content (see 112 rejection and Examiner’s interpretation above.  See [0103]-[0105] and [0100], multiple new members can be requested to be added, and wherein adding another new member is equivalent to an update).
As to claims 30, Diestler discloses the claimed invention substantially as discussed in claim 21 including engagement with the one or more of the data content providers, digital media content providers and non-participating individuals accessible according to the first communication scheme as limited by the user rules and preferences established by the second communication scheme (see citation in rejection to claim 21 above), but does not expressly disclose additional incentives for engagement with the one or more of the data content providers, digital media content providers and non-participating individuals accessible according to the first communication scheme.  Cvinar discloses a concept of providing additional incentives for engagement with a digital media content provider accessible according to a first communication scheme ([0101]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Diestler with Cvinar.  The suggestion/motivation of the combination would have been to encourage participation (Cvinar, [0101]).
As to claim 31, Diestler-Cvinar discloses the system of claim 21, the plurality of incentives being communicated to the processing device, the processing device being further configure to execute an exchange of incentive tokens with the one or more of the data content providers, digital media content providers and non-participating individuals accessible via the second communication device (Diestler, see citation in rejection to claim 1; Cvinar, [0101]).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458